

ZAGG INC
EXECUTIVE SEVERANCE PLAN


        ZAGG Inc, a Delaware corporation (the “Company”), has adopted this ZAGG
Inc Executive Severance Plan, including the attached Exhibits (the “Plan”), for
the benefit of Participants (as defined below) on the terms and conditions
hereinafter stated. The Plan, as set forth herein, is intended to provide
severance protections to a select group of management or highly compensated
employees (within the meaning of ERISA (as defined below)) in connection with
qualifying terminations of employment.


1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings indicated below:


1.1 “Actual Incentive Compensation” means the Participant’s cash performance
bonus, if any, for the year in which the Date of Termination occurs, based on
actual performance during the year in which the Date of Termination occurs.


1.2 “Base Compensation” means the Participant’s annual base salary rate in
effect immediately prior to a Qualifying Termination, disregarding any reduction
which gives rise to Good Reason.


1.3 “Board” means the Board of Directors of the Company.


1.4 “Cash Salary Severance” means the portion of a Participant’s Cash Severance
that is based on the Participant’s Base Compensation determined in accordance
with Exhibit A or Exhibit B attached hereto, as applicable.


1.5 “Cash Salary Severance Period” means the length of time over which a
Participant would receive his or her Cash Salary Severance if the Cash Salary
Severance were paid to the Participant according to the same schedule the
Participant received his or her Base Compensation immediately prior to the
Qualifying Termination.


1.6 “Cash Severance” means the Cash Salary Severance and, if applicable, the
Incentive Compensation Severance, determined in accordance with Exhibit A or
Exhibit B attached hereto, as applicable.


1.7 “Cause” means the occurrence of any one or more of the following events:


(a) The Participant’s theft, dishonesty, or falsification of any employment or
Company records;


(b) The Participant’s improper disclosure of the Company’s confidential or
proprietary information resulting in damage to the Company;


(c) Any action or inaction by the Participant which has a material detrimental
effect on the Company’s reputation or business;
(d) The Participant’s failure or inability to perform any assigned duties after
written notice from the Company to the Participant of, and a reasonable
opportunity to cure, such failure or inability;


(e) The Participant’s conviction (including any plea of guilty or no contest) of
a felony, or of any other criminal act if that act impairs such Participant’s
ability to perform his or her duties; or


(f) The Participant’s failure to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers, or employees,
if the Company has requested such Participant’s cooperation.


1.8 “Change in Control” shall mean the occurrence of any of the following: (i)
one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided that, a Change of Control shall not occur
if any person (or more than one person acting as a group) owns more than 50% of
the total fair market value or total voting power of the Company's stock and
acquires additional stock; (ii) one person (or more than one person acting as a
group) acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition) ownership of the Company's stock possessing
30% or more of the total voting power of the stock of the Company; (iii) a
majority of the members of the Board of Directors of the Company are replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the Board of Directors of the Company before the date
of such appointment or election; or (iv) the complete liquidation of the Company
or the sale or other disposition by the Company of all or substantially all of
the Company's assets.
1.9 “CIC Protection Period” means the twelve (12) month period following a
Change in Control and ending on and including the one-year anniversary of the
date of a Change in Control.


1.10 “CIC Termination” means a Qualifying Termination which occurs during the
CIC Protection Period.


1.11 “Claimant” shall have the meaning set forth in Section 11.1 hereof.


1.12 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.


1.13 “COBRA Period” means the number of months during which the Participant is
entitled to COBRA Premium Payments, determined in accordance with Exhibit A or
Exhibit B attached hereto, as applicable.


1.14 “COBRA Premium Payment” shall have the meaning set forth in Section 4.2(b)
hereof.


1.15 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.


1.16 “Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Board to administer the Plan.


1.17 “Date of Termination” means the effective date of the termination of the
Participant’s employment.


1.18 “Disability” means:


(a) the Participant’s inability, by reason of physical or mental illness or
other cause, to perform his or her duties hereunder on a full-time basis for a
period of 90 days in any one year period; or


(b) in the discretion of the Committee, as such term is defined in any
disability insurance policy in effect at the Company during the time in
question.


1.19 “Employee” means an individual who is an employee (within the meaning of
Code Section 3401(c)) of the Company or any of its subsidiaries.


1.20 “Equity Award” means a Company equity-based award, including, but not
limited to, options, restricted stock units, and performance stock units, issued
under any equity-based award plan of the Company, including, but not limited to,
the Company’s Amended and Restated 2013 Equity Incentive Award Plan, as may be
amended from time to time.


1.21 “Equity Award Treatment” shall have the meaning set forth in Section 4.3
hereof.


1.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


1.23 “Excise Tax” shall have the meaning set forth in Section 7.1 hereof.


1.24 “Good Reason” means the occurrence of any one or more of the following
events without the Participant’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:


(a) a change in the Participant’s position with the Company which materially
diminishes such Participant’s duties, responsibilities, or authority;


(b) a material diminution of the Participant’s Base Compensation; or


(c)  relocation of the Participant’s principal place of employment by more than
forty (40) miles.


Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Participant to constitute Good Reason within 90 days after the
date of the occurrence of any event that the Participant knows or should
reasonably have known to constitute Good Reason, (2) the Company fails to cure
such acts or omissions within 30 days following its receipt of such notice, and
(3) the effective date of the Participant’s termination for Good Reason occurs
no later than 60 days after the expiration of the Company’s cure period.


1.25 “Incentive Compensation Severance” means the portion of a Participant’s
Cash Severance that is based on the Participant’s Actual Incentive Compensation
or Target Incentive Compensation, as applicable, as determined in accordance
with Exhibit A or Exhibit B attached hereto, as applicable.


1.26 “Independent Advisors” shall have the meaning set forth in Section 7.2
hereof.


1.27 “Participant” means each Employee who is selected by the Administrator to
participate in the Plan and is provided with (and, if applicable, countersigns)
a Participation Notice in accordance with Section 13.2 hereof, other than any
Employee who, at the time of his or her termination of employment, is covered by
a plan or agreement with the Company or a subsidiary that provides for cash
severance or termination benefits that explicitly supersedes and/or replaces the
payments and benefits provided under this Plan. For the avoidance of doubt,
retention bonus payments, change in control bonus payments and other similar
payments shall not constitute “cash severance” for purposes of this definition.


1.28 “Participation Notice” shall have the meaning set forth in Section 13.2
hereof.


1.29 “Qualifying Termination” means a termination of the Participant’s
employment with the Company or a subsidiary, as applicable, by the Company or a
subsidiary, as applicable, without Cause, or by the Participant for Good Reason.
Notwithstanding anything contained herein, in no event shall a Participant be
deemed to have experienced a Qualifying Termination (a) if such Participant is
offered and/or accepts a comparable employment position with the Company or any
subsidiary, or (b) if in connection with a Change in Control or any other
corporate transaction or sale of assets involving the Company or any subsidiary,
such Participant is offered and accepts a comparable employment position with
the successor or purchaser entity (or an affiliate thereof), as applicable. A
Qualifying Termination shall not include a termination due to the Participant’s
death or Disability.


1.30 “Release” shall have the meaning set forth in Section 4.4 hereof.


1.31 “Severance Benefits” means the severance payments and benefits to which a
Participant may become entitled pursuant to Section 4 of the Plan and the
Exhibits attached hereto.


1.32 “Target Incentive Compensation” means the Participant’s target cash
performance bonus, if any, for the year in which the Date of Termination occurs.


1.33 “Total Payments” shall have the meaning set forth in Section 7.1 hereof.


2. Effectiveness of the Plan; Notification. The Plan shall become effective on
April 15, 2020. The Administrator shall, pursuant to a Participation Notice,
notify each Participant that such Participant has been selected to participate
in the Plan.


3. Administration. Subject to Section 13.4 hereof, the Plan shall be
interpreted, administered and operated by the Committee (the “Administrator”),
which shall have complete authority, subject to the express provisions of the
Plan, to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. The Administrator may delegate
any of its duties hereunder to a subcommittee, or to such
person or persons from time to time as it may designate other than to any
Participant in the Plan. All decisions, interpretations and other actions of the
Administrator (including with respect to whether a Qualifying Termination has
occurred) shall be final, conclusive and binding on all parties who have an
interest in the Plan.


4. Severance Benefits.


4.1 Eligibility. Each Employee who qualifies as a Participant and who
experiences a Qualifying Termination is eligible to receive Severance Benefits
under the Plan.


4.2 Qualifying Termination Payment. In the event that a Participant experiences
a Qualifying Termination (other than a CIC Termination), then, subject to the
Participant’s execution and, to the extent applicable, non-revocation of a
Release in accordance with Section 4.4 hereof, and subject to any additional
requirements specified in the Plan, the Company shall pay or provide to the
Participant the following Severance Benefits:


(a) Cash Severance Payment. The Company shall pay to the Participant an amount
equal to the Cash Severance determined in accordance with Exhibit A attached
hereto. Subject to Section 6.2 hereof, the Cash Severance (as set forth on
Exhibit A) shall be paid in substantially equal installments over a Cash Salary
Severance Period commencing on the 60th day following the Date of Termination in
accordance with the Company’s normal payroll practice.


(b) COBRA. Subject to the requirements of the Code, if the Participant properly
elects healthcare continuation coverage under the Company’s group health plans
pursuant to COBRA, to the extent that the Participant is eligible to do so, then
the Company shall directly pay or, at its election, reimburse the Participant
for the COBRA premiums for the Participant and the Participant’s covered
dependents (in an amount determined based on the same benefit levels as would
have applied if the Participant’s employment had not been terminated based on
the Participant’s elections in effect on the Date of Termination) until the
earlier of the end of the month during which the Participant’s COBRA Period,
determined in accordance with Exhibit A attached hereto, ends or the date the
Participant becomes eligible for healthcare coverage under a subsequent
employer’s health plan (the “COBRA Premium Payment”). Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Code Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to
cover the Participant under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
reimbursement shall thereafter be paid to the Participant in substantially equal
monthly installments over the COBRA Period (or the remaining portion thereof).


4.3 CIC Termination Payment. In the event that a Participant experiences a CIC
Termination, then, subject to the Participant’s execution and, to the extent
applicable, non-revocation of a Release in accordance with Section 4.4 hereof,
and subject to any additional requirements specified in the Plan, then (a) the
Company shall pay or provide to the Participant, as applicable, the Severance
Benefits
set forth in Sections 4.2(a) and (b) hereof, paid in substantially equal
installments over a Cash Salary Severance Period commencing on the 60th day
following the Date of Termination in accordance with the Company’s normal
payroll practice; provided, however, that the amount of the Cash Severance and
the COBRA Period shall be determined in accordance with Exhibit B attached
hereto (instead of in accordance with Exhibit A), and (b) each outstanding
Equity Award held by the Participant as of his or her Date of Termination shall
vest as specified in Exhibit B, and, as applicable, become exercisable upon the
later of the effectiveness of the Release and as of immediately prior to the
consummation of a Change in Control (the “Equity Award Treatment”).


4.4 Release. Notwithstanding anything herein to the contrary, no Participant
shall be eligible or entitled to receive or retain any Severance Benefits under
the Plan unless he or she executes a general release of claims substantially in
the form attached hereto as Exhibit C (the “Release”) within 21 days (or 45 days
if necessary to comply with applicable law) after the Date of Termination and,
if he or she is entitled to a seven day post-signing revocation period under
applicable law, does not revoke such Release during such seven day period.


5. Limitations. Notwithstanding any provision of the Plan to the contrary, if a
Participant’s status as an Employee is terminated for any reason other than due
to a Qualifying Termination, the Participant shall not be entitled to receive
any Severance Benefits under the Plan, and the Company shall not have any
obligation to such Participant under the Plan.


6. Section 409A.


6.1 General. To the extent applicable, the Plan shall be interpreted and applied
consistent and in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of the Plan to the contrary, to the extent that the Administrator
determines that any payments or benefits under the Plan may not be either
compliant with or exempt from Code Section 409A and related Department of
Treasury guidance, the Administrator may in its sole discretion adopt such
amendments to the Plan or take such other actions that the Administrator
determines are necessary or appropriate to (a) exempt the compensation and
benefits payable under the Plan from Code Section 409A and/or preserve the
intended tax treatment of such compensation and benefits, or (b) comply with the
requirements of Code Section 409A and related Department of Treasury guidance;
provided, however, that this Section 6.1 shall not create any obligation on the
part of the Administrator to adopt any such amendment or take any other action,
nor shall the Company have any liability for failing to do so.


6.2 Potential Six-Month Delay. Notwithstanding anything to the contrary in the
Plan, no amounts shall be paid to any Participant under the Plan during the
six-month period following such Participant’s “separation from service” (within
the meaning of Code Section 409A(a)(2)(A)(i) and Treasury Regulation Section
1.409A-1(h)) to the extent that the Administrator determines that paying such
amounts at the time or times indicated in the Plan would result in a prohibited
distribution under Code Section 409A(a)(2)(B)(i). If the payment of any such
amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six-month period (or such earlier date
upon which such amount can be paid under Code Section 409A without resulting in
a prohibited distribution, including as a result of the Participant’s death),
the Participant shall receive payment of a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Participant
during such six-month period without interest thereon.


6.3 Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payment of any amounts or benefits that constitute “nonqualified deferred
compensation” under Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of the
Plan, references to a “termination,” “termination of employment” or like terms
shall mean “separation from service”.


6.4 Reimbursements. To the extent that any payments or reimbursements provided
to a Participant under the Plan are deemed to constitute compensation to the
Participant to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31st of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Participant’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


6.5 Installments. For purposes of applying the provisions of Code Section 409A
to the Plan, each separately identified amount to which a Participant is
entitled under the Plan shall be treated as a separate payment. In addition, to
the extent permissible under Code Section 409A, the right to receive any
installment payments under the Plan shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Treasury Regulation Section 1.409A-2(b)(2)(iii). Whenever a payment under
the Plan specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.


7. Limitation on Payments.


7.1 Best Pay Cap. Notwithstanding any other provision of the Plan, in the event
that any payment or benefit received or to be received by a Participant
(including any payment or benefit received in connection with a termination of
the Participant’s employment, whether pursuant to the terms of the Plan or any
other plan, arrangement or agreement) (all such payments and benefits, including
the Severance Benefits, being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part), to the excise tax imposed under Code
Section 4999 (the “Excise Tax”), then, after taking into account any reduction
in the Total Payments provided by reason of Code Section 280G in such other
plan, arrangement or agreement, the Cash Severance benefits under the Plan shall
first be reduced, and any noncash severance payments hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (a) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (b) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Participant would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).


7.2 Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (a) no portion of
the Total Payments, the receipt or retention of which the Participant has waived
at such time and in such manner so as not to constitute a “payment” within the
meaning of Code Section 280G(b), will be taken into account; (b) no portion of
the Total Payments will be taken into account which, in the written opinion of
an independent, nationally recognized accounting firm (the “Independent
Advisors”) selected by the Company, does not constitute a “parachute payment”
within the meaning of Code Section 280G(b)(2) (including by reason of Code
Section 280G(b)(4)(A)) and, in calculating the Excise Tax, no portion of such
Total Payments will be taken into account which, in the opinion of Independent
Advisors, constitutes reasonable compensation for services actually rendered,
within the meaning of Code Section 280G(b)(4)(B), in excess of the “base amount”
(as defined in Code Section 280G(b)(3)) allocable to such reasonable
compensation; and (c) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Independent
Advisors in accordance with the principles of Code Sections 280G(d)(3) and (4).


8. No Mitigation. No Participant shall be required to seek other employment or
attempt in any way to reduce or mitigate any Severance Benefits payable under
the Plan and the amount of any such Severance Benefits shall not be reduced by
any other compensation paid or provided to any Participant following such
Participant’s termination of service.


9. Successors. 


9.1 Company Successors. The Plan shall inure to the benefit of and shall be
binding upon the Company and its successors and assigns. Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume and agree to perform the obligations of the Company
under the Plan.


9.2 Participant Successors. The Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant dies while any amount remains payable to such
Participant hereunder, all such amounts shall be paid in accordance with the
terms of the Plan to the executors, personal representatives or administrators
of such Participant’s estate.


10. Notices. All communications relating to matters arising under the Plan shall
be in writing and shall be deemed to have been duly given when hand delivered,
faxed, emailed or mailed by reputable overnight carrier or United States
certified mail, return receipt requested, addressed, if to a Participant, to the
address on file with the Company or to such other address as the Participant may
have furnished to the other in writing in accordance herewith and, if to the
Company, to such address as may be specified from time to time by the
Administrator, except that notice of change of address shall be effective only
upon actual receipt.


11. Claims Procedure; Arbitration.


11.1 Claims. Generally, Participants are not required to present a formal claim
in order to receive benefits under the Plan. If, however, any person (the
“Claimant”) believes that benefits are being denied improperly, that the Plan is
not being operated properly, that fiduciaries of the Plan have breached
their duties, or that the Claimant’s legal rights are being violated with
respect to the Plan, the Claimant must file a formal claim, in writing, with the
Administrator. This requirement applies to all claims that any Claimant has with
respect to the Plan, including claims against fiduciaries and former
fiduciaries, except to the extent the Administrator determines, in its sole
discretion that it does not have the power to grant all relief reasonably being
sought by the Claimant. A formal claim must be filed within 90 days after the
date the Claimant first knew or should have known of the facts on which the
claim is based, unless the Administrator consents otherwise in writing. The
Administrator shall provide a Claimant, on request, with a copy of the claims
procedures established under Section 11.2 hereof.


11.2 Claims Procedure. The Administrator has adopted procedures for considering
claims (which are set forth in Exhibit D attached hereto), which it may amend or
modify from time to time, as it sees fit. These procedures shall comply with all
applicable legal requirements. These procedures may provide that final and
binding arbitration shall be the ultimate means of contesting a denied claim
(even if the Administrator or its delegates have failed to follow the prescribed
procedures with respect to the claim). The right to receive benefits under the
Plan is contingent on a Claimant using the prescribed claims and arbitration
procedures to resolve any claim.


12. Covenants.


12.1 Restrictive Covenants. A Participant’s right to receive and/or retain the
Severance Benefits payable under this Plan is conditioned upon and subject to
the Participant’s continued compliance with any restrictive covenants (e.g.,
confidentiality, non-solicitation, non-competition, non-disparagement) contained
in any other written agreement between the Participant and the Company, as in
effect on the date of the Participant’s Qualifying Termination.


12.2 Return of Property. A Participant’s right to receive and/or retain the
Severance Benefits payable under the Plan is conditioned upon the Participant’s
return to the Company of all Company documents (and all copies thereof) and
other Company property (in each case, whether physical, electronic or otherwise)
in the Participant’s possession or control.


13. Miscellaneous.


13.1 Entire Plan; Relation to Other Agreements. The Plan, together with any
Participation Notice issued in connection with the Plan, contains the entire
understanding of the parties relating to the subject matter hereof and
supersedes any prior agreement, arrangement and understanding between any
Participant, on the one hand, and the Company and/or any subsidiary, on the
other hand, with respect to the subject matter hereof. By participating in the
Plan and accepting the Severance Benefits hereunder, the Participant
acknowledges and agrees that any prior agreement, arrangement and understanding
between any Participant, on the one hand, and the Company and/or any subsidiary,
on the other hand, with respect to the subject matter hereof is hereby revoked
and ineffective with respect to the Participant (including with respect to any
severance arrangement contained in an effective employment agreement, employment
letter agreement and/or change of control addendum by and between the
Participant and the Company (and/or any subsidiary)).


13.2 Participation Notices. The Administrator shall have the authority, in its
sole discretion, to select Employees to participate in the Plan and to provide
written notice to any such Employee that he or she is a Participant in, and
eligible to receive Severance Benefits under, the Plan (a “Participation
Notice”) at or any time prior to his or her termination of employment.


13.3 No Right to Continued Service. Nothing contained in the Plan shall (a)
confer upon any Participant any right to continue as an employee of the Company
or any subsidiary, (b) constitute any contract of employment or agreement to
continue employment for any particular period, or (c) interfere in any way with
the right of the Company to terminate a service relationship with any
Participant, with or without Cause.


13.4 Termination and Amendment of Plan. Prior to the consummation of a Change in
Control, the Plan may be amended or terminated by the Administrator at any time
and from time to time, in its sole discretion. From and after the consummation
of a Change in Control, the Plan may not be amended, modified, suspended or
terminated except with the express written consent of each Participant who would
be adversely affected by any such amendment, modification, suspension or
termination.


13.5 Survival. Section 7 (Limitation on Payments), Section 11 (Claims Procedure;
Arbitration) and Section 12 (Covenants) hereof shall survive the termination or
expiration of the Plan and shall continue in effect.


13.6 Severance Benefit Obligations. Notwithstanding anything contained herein,
Severance Benefits paid or provided under the Plan may be paid or provided by
the Company or any subsidiary employer, as applicable.


13.7 Withholding. The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any Severance Benefits
payable under the Plan.


13.8 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.


13.9 Applicable Law. The Plan is intended to be an unfunded “top hat” pension
plan within the meaning of U.S. Department of Labor Regulation Section
2520.104-23 and shall be interpreted, administered, and enforced as such in
accordance with ERISA. To the extent that state law is applicable, the statutes
and common law of the State of Delaware, excluding any that mandate the use of
another jurisdiction’s laws, will apply.


13.10 Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect.


13.11 Captions. The captions contained in the Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.


13.12 Expenses. The expenses of administering the Plan shall be borne by the
Company or its successor, as applicable.


13.13 Unfunded Plan. The Plan shall be maintained in a manner to be considered
“unfunded” for purposes of ERISA. The Company shall be required to make payments
only as benefits become due and payable. No person shall have any right, other
than the right of an unsecured general creditor against the Company, with
respect to the benefits payable hereunder, or which may be payable hereunder, to
any Participant, surviving spouse or beneficiary hereunder. If the Company,
acting in its sole discretion, establishes a reserve or other fund associated
with the Plan, no person shall have any right to or interest in any specific
amount or asset of such reserve or fund by reason of amounts which may be
payable to such person under the Plan, nor shall such person have any right to
receive any payment under the Plan except as and to the extent expressly
provided in the Plan. The assets in any such reserve or fund shall be part of
the general assets of the Company, subject to the control of the Company.


* * * * *





 I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of ZAGG Inc on April 15, 2020.




Signature: /s/ABBY BARRACLOUGH


Name: Abby Barraclough


Title: General Counsel & Board Secretary







--------------------------------------------------------------------------------




Exhibit A
Calculation of non-Change in control Severance Amounts

TierCash Salary SeveranceIncentive Compensation SeveranceCOBRA Period1100% Base
CompensationPro-rata Actual Incentive Compensation (pro-rated based on the
number of days worked during the year in which the Date of Termination occurs,
divided by the total number of days in such year)*12 months2100% Base
Compensation12 months375% Base Compensation9 months450% Base Compensation6
months





* Payable on the date on which annual bonuses are generally paid (but no later
than March 15 of the year following year in which the Date of Termination
occurs).



--------------------------------------------------------------------------------



Exhibit B
Calculation of Change in control Severance Amounts

TierCash Salary SeveranceIncentive Compensation SeveranceEquity
AccelerationCOBRA Period1200% Base Compensation200% of Target Incentive
CompensationFull vesting acceleration of Equity Awards (with performance stock
unit awards paid at target performance values)18 months (1)2100% Base
Compensation100% of Target Incentive Compensation12 months3100% Base
Compensation100% of Target Incentive Compensation12 months4100% Base
Compensation100% of Target Incentive Compensation12 months



(1) In addition, Tier 1 Participants shall also receive, in a single lump-sum
payment on the 60th day after the Date of Termination, an amount equal to six
months of the Participant’s monthly COBRA Premium Payment.



--------------------------------------------------------------------------------




EXHIBIT C


FORM OF RELEASE


[omitted]



--------------------------------------------------------------------------------






EXHIBIT D
Detailed Claims Procedures


Section 1.1. Claim Procedure. Claims for benefits under the Plan shall be
administered in accordance with Section 503 of ERISA and the Department of Labor
Regulations thereunder. The Administrator shall have the right to delegate its
duties under this Exhibit and all references to the Administrator shall be a
reference to any such delegate, as well. The Administrator shall make all
determinations as to the rights of any Participant, beneficiary, alternate payee
or other person who makes a claim for benefits under the Plan (each, a
“Claimant”). A Claimant may authorize a representative to act on his or her
behalf with respect to any claim under the Plan. A Claimant who asserts a right
to any benefit under the Plan he has not received, in whole or in part, must
file a written claim with the Administrator. All written claims shall be
submitted to the Company’s Director of Human Resources.


(a)Regular Claims Procedure. The claims procedure in this subsection (a) shall
apply to all claims for Plan benefits.


(i)Timing of Denial. If the Administrator denies a claim in whole or in part (an
“adverse benefit determination”), then the Administrator will provide notice of
the decision to the Claimant within a reasonable period of time, not to exceed
90 days after the Administrator receives the claim, unless the Administrator
determines that an extension of time for processing is required. In the event
that the Administrator determines that such an extension is required, written
notice of the extension will be furnished to the Claimant before the end of the
initial 90 day review period. The extension will not exceed a period of 90 days
from the end of the initial 90 day period, and the extension notice will
indicate the special circumstances requiring such extension of time and the date
by which the Administrator expects to render the benefit decision.


(ii)Denial Notice. The Administrator shall provide every Claimant who is denied
a claim for benefits with a written or electronic notice of its decision. The
notice will set forth, in a manner to be understood by the Claimant:


(1)the specific reason or reasons for the adverse benefit determination;


(2)reference to the specific Plan provisions on which the determination is
based;


(3)a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such information is
necessary; and


(4)an explanation of the Plan’s appeal procedure and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA after receiving a final adverse benefit
determination upon appeal.


(iii)Appeal of Denial. The Claimant may appeal an initial adverse benefit
determination by submitting a written appeal to the Administrator within 60 days
of receiving notice of the denial of the claim. The Claimant:





--------------------------------------------------------------------------------





(1)may submit written comments, documents, records and other information
relating to the claim for benefits;


(2)will be provided, upon request and without charge, reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s claim for benefits; and


(3)will receive a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the appeal,
without regard to whether such information was submitted or considered in the
initial benefit determination.


(iv)Decision on Appeal. The Administrator will conduct a full and fair review of
the claim and the initial adverse benefit determination. The Administrator holds
regularly scheduled meetings at least quarterly. The Administrator shall make a
benefit determination no later than the date of the regularly scheduled meeting
that immediately follows the Plan’s receipt of an appeal request, unless the
appeal request is filed within 30 days preceding the date of such meeting. In
such case, a benefit determination may be made by no later than the date of the
second regularly scheduled meeting following the Plan’s receipt of the appeal
request. If special circumstances require a further extension of time for
processing, a benefit determination shall be rendered no later than the third
regularly scheduled meeting of the Administrator following the Plan’s receipt of
the appeal request. If such an extension of time for review is required, the
Administrator shall provide the Claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension. The
Administrator generally cannot extend the review period any further unless the
Claimant voluntarily agrees to a longer extension. The Administrator shall
notify the Claimant of the benefit determination as soon as possible but not
later than five days after it has been made.


(v)Notice of Determination on Appeal. The Administrator shall provide the
Claimant with written or electronic notification of its benefit determination on
review. In the case of an adverse benefit determination, the notice shall set
forth, in a manner intended to be understood by the Claimant:


(1)the specific reason or reasons for the adverse benefit determination;


(2)reference to the specific Plan provisions on which the adverse benefit
determination is based;


(3)a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits;


(4)a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures; and


(5)a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.





--------------------------------------------------------------------------------





(b) Exhaustion; Judicial Proceedings. No action at law or in equity shall be
brought to recover benefits under the Plan until the claim and appeal rights
described in the Plan have been exercised and the Plan benefits requested in
such appeal have been denied in whole or in part. If any judicial proceeding is
undertaken to appeal the denial of a claim or bring any other action under ERISA
other than a breach of fiduciary claim, the evidence presented may be strictly
limited to the evidence timely presented to the Administrator. Any such judicial
proceeding must be filed by the earlier of: (a) one year after the
Administrator’s final decision regarding the claim appeal or (b) one year after
the Participant or other Claimant commenced payment of the Plan benefits at
issue in the judicial proceeding. The jurisdiction and venue for any judicial
proceedings arising under or relating to the Plan will be exclusively in the
courts in California, including the federal courts located there should federal
jurisdiction exist. This paragraph (c) shall not be construed to prohibit the
enforcement of any arbitration agreements.


(c)Administrator’s Decision is Binding. Benefits under the Plan shall be paid
only if the Administrator decides in its sole discretion that a Claimant is
entitled to them. In determining claims for benefits, the Administrator has the
authority to interpret the Plan, to resolve ambiguities, to make factual
determinations, and to resolve questions relating to eligibility for and amount
of benefits. Subject to applicable law, any decision made in accordance with the
above claims procedures is final and binding on all parties and shall be given
the maximum possible deference allowed by law. A misstatement or other mistake
of fact shall be corrected when it becomes known and the Administrator shall
make such adjustment on account thereof as it considers equitable and
practicable.





